Citation Nr: 1541218	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected anxiety reaction, evaluated as 50 percent disabling from April 27, 2006 to July 6, 2010, and thereafter as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of an August 2013 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand, which vacated part of a November 2012 Board decision that denied an evaluation in excess of 50 percent prior to July 7, 2010, and thereafter am evaluation in excess of 70 percent for anxiety disability, and remanded the case for compliance with the terms of the joint motion. 

In the November 2012 Board decision, the Board determined that an evaluation of 50 percent was warranted for the period from April 27, 2007, through February 24, 2009.  Prior to that decision, a 50 percent rating had already been assigned from February 25, 2009, to July 6, 2010.  While the Board considered the argument of the Veteran's representative that a 50 percent was warranted from November 2006, the Board rejected that argument.  The parties to the Joint Motion did not articulate that the Veteran was appealing the denial of an evaluation in excess of 30 percent prior to April 27, 2007.  Thus, any claim for an evaluation in excess of 30 percent for the period prior to April 26, 2007 is considered abandoned. 

As a matter of history, the claim on appeal originally arose from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut (RO), which increased the disability rating for the Veteran's anxiety disorder from 10 percent, to 30 percent effective November 3, 2006.  During the course of this appeal, an August 2010 rating decision increased the assigned rating to 50 percent from February 25, 2009, and to 70 percent from July 7, 2010; and a December 2012 rating decision implemented the November 2012 Board decision and assigned a rating of 50 percent for the period from April 27, 2007 to July 6, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In June 2012, the Veteran testified at a personal hearing before the undersigned VLJ.  Copies both hearing transcripts have been prepared and associated with the claims file.

In the November 2012 decision, the Board awarded an increased evaluation of 50 percent for service-connected anxiety reaction for the period of April 27, 2007 to February 24, 2009, but denied an evaluation in excess of 50 percent for the period of April 27, 2007 to July 6, 2010, and an evaluation in excess of 70 percent for the period of July 7, 2010, to the present.  The Veteran appealed his claim to the Court and gave rise to the August 2013 Court Order.  In May 2014, the Board remanded the matter for additional development in compliance with the Joint Motion for Remand. 

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period of April 27, 2007, to July 6, 2010, the Veteran's service-connected anxiety reaction is manifested by flattened affect, anxiety, depression, impaired concentration, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which results in no more than occupational and social with reduced reliability and productivity. 
 
2.  For the period of July 7, 2010, to the present, the Veteran's service-connected anxiety reaction is manifested by near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  This has result in no more than occupational and social impairment with deficiencies in areas of work, social relations, and mood. 


CONCLUSIONS OF LAW

1.  For the period of April 27, 2007 to July 6, 2010, the criteria for a rating in excess of 50 percent for anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).

2.  For the period of July 7, 2010, to the present, the criteria for a rating in excess of 70 percent for anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for anxiety disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for anxiety disability.

 In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA and private treatment records, as well as his and others' lay statements.  In addition, pursuant to the August 2013 Joint Motion for Remand, the Veteran's employment records from the United States Postal Service (USPS) have been obtained and associated with the claims folder. 

VA has also provided the Veteran with psychiatric examinations in August 2007, February 2009, July 2010, and November 2014, in which the examiners addressed the severity of the Veteran's anxiety disability.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

 The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103. He has retained the services of a representative, and he has had the opportunity for a personal hearing before members of the Board in conjunction with his claim.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs fully explained the issue on appeal during the both the 2009 and 2012 hearings.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

 Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his anxiety disability.  As noted in the Introduction, the Veteran did not appeal the Board's November 2012 determination that denied an evaluation in excess of 30 percent prior to April 27, 2007, and any claim for an evaluation in excess of 30 percent for the period prior to April 26, 2007 is considered abandoned.  Concerning the matter on appeal, the Veteran is currently assigned a 50 percent rating from April 27, 2007 to July 6, 2010, and thereafter, assigned a 70 percent rating for his anxiety disability.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9400. 

 Under the criteria found at Diagnostic Code 9400, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.130, Diagnostic Code 9400.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994). A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.   

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his anxiety reaction disability. His disability is currently assigned a 50 percent evaluation for the period from April 27, 2007 to July 6, 2010, and thereafter an evaluation of 70 percent.  As explained in more detail below, prior to July 7, 2010, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by a 50 percent disability rating, and as of July 7, 2010, the date of a VA examination, the record demonstrates the severity of the Veteran's anxiety disability has increased to where it meets the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent four VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period, the Veteran has received therapy and medication to treat the symptomatology associated with his anxiety reaction.

From April 27, 2007 to July 6, 2010

On April 27, 2007, VA received a statement from the Veteran in which he reported that his anxiety reaction disability had worsened.  He reported that he had lost time at work due to his mental health symptoms which made it difficult for him to get along with his co-workers and supervisors.  

The Veteran underwent a VA examination in August 2007.  The examiner noted that the Veteran worked full-time at the United States Postal Service and that he had a history of severe problems with depression and anxiety and was hospitalized for his symptoms in the mid-1980's.  The Veteran reported primary difficulties with his level of irritability and anger outburst and "severe depression."  He reported that he has a "short fuse" and becomes aggravated quite easily.  He stated that this most often is visible in his work at the Post Office, as he stated that he hates his job and is oftentimes verbally aggressive to others at work.  He indicated that he also has problems with anger at home with his wife and family members, but he felt he still generally got along with his family.  The Veteran reported consistent difficulties with depression, including ongoing depressed mood, sleep disturbance (including restless sleep with a few midnight awakenings), and significant fatigue during the day.  He reported decreased appetite and concentration difficulties, as his mind wanders while playing golf.  .  He reported that he plays golf twice per week, and that this is also necessary as he is working toward achieving his PGA tour license.  The Veteran reported enjoying socializing with close friends on occasion.  He reported good interest in his leisure and occupational pursuit of becoming a golf professional.  The examiner noted that the Veteran reported no symptoms of panic or the presence of another anxiety disorder and appears to be suffering more from depression.  

On clinical evaluation, the August 2007 VA examiner observed that the Veteran presented as casually dressed and was pleasant and cooperative throughout the examination.  His was mood was irritable and depressed, and his affect was mildly constricted though appropriate to content.  He denied suicidal and homicidal ideation, and there was no evidence of a thought disorder.  His thought process was generally logical and goal oriented.  He reported no perceptual disturbances upon examination.  His insight was fair, and his judgment was good.  He was assigned a GAF score of 55.  The examiner noted that the Veteran presented with depressive symptoms of a moderate level of severity, with prominent difficulties with irritability, sleep disturbance, fatigue, and dysphoria.  In terms of employability, the Veteran continued to have significant problems in his work.  He described being able to function on the job and reported that, in another profession, he performed quite well.  The VA examiner concluded that although the Veteran continues to have significant problems with his anger on the job, he is not deemed to be unemployable at this time. 

VA treatment records dated from 2007 through to 2008 collectively reflect that the Veteran sought treatment on a monthly basis.  The Veteran complained of irritability and problems with anger outbursts, and it was noted that he had anxious mood.  In addition, the Veteran complained of difficulties at work and stress associated with his job. For instance, in an April 2008 treatment record, it was noted that the Veteran reported that he had conflict with his supervisor at work and it help for him to talk to the therapist about his frustration with work as well as play golf to relieve stress.  A December 2008 VA treatment record reflects that the Veteran reported that he received a suspension at work and he continued to have difficulties at work.  

The Veteran underwent another VA examination in February 2009.  The Veteran reported that his life had "not that great" since his last examination.  The VA examiner noted that the Veteran's complaints primarily pertain to his work and his report of the amount that his work irritates him and causes distress have increased.  He reported continued difficulty tolerating his job situation since his last examination. He reported that the level of stress at work had increased and, therefore, the level of distress he feels in relation to work had also increased.  He reported a continuing pattern of using sick leave as a way to get away from work though the scheduling of medical appointments.  It appeared that the Veteran was able to function well in his capacity as a family member and his supporting his children appears only to be limited by the amount of money that he has with which to do so.  The Veteran reported that he continues to enjoy playing golf and is in a good mood when he does so.  He reported that he recently obtained a motorcycle and has not had a chance to ride it because the purchase occurred right before his January 16 open heart surgery.  The Veteran asserted that he is close to his wife and was surprised at how pleasant it has been to be at home with her while he has been recovering from his surgery.  He reported a group of close friends whom he calls once or twice a week during the winter and see more often in the summer.  The Veteran reported that he was playing golf regularly and currently walks a little for exercise due to limitations placed on him after his surgery.

The Veteran reported that depression is his main problem.  The Veteran reported that he will sometimes go a few days or a brief period without feeling depressed, but then a workplace stressor will occur and he will feel depressed, aggravated, and angry.  He reported that these episodes can last a few weeks, depending on how difficult the stressor is at work.  He reported that he tends to sleep poorly 4 to 5 times per week.  The Veteran reported that his concentration tends to be poor and he has to read things several times before he can understand them.  The Veteran reported that he sometimes wonders why he should go through the effort of planning for the future.  The Veteran denied persistent thoughts about death or hurting himself.  The examiner noted that it should be noted that the Veteran's medical record indicates that he denied suicidal ideation in all of psychiatric visits from October 2008 to the present, which include the holiday period during which the Veteran said that he wondered why he should continue with his efforts, as nothing changes.  The Veteran reported that he sometimes has difficulty relating to others and gets frustrated because he believes that others are not listening or making any effort to understand him.  He reported that he is sometimes numb and sometimes feel intense emotions. 

On clinical evaluation, the February 2009 VA examiner observed that the Veteran was neatly groomed, and his mood was slightly depressed and anxious.  His affect was of full range and generally consistent with his mood.  The Veteran displayed an appropriate level of sense of humor throughout the assessment.  His speech and language were within normal limits. His thought processes appeared to be goal directed and linear.  Short-term and long-term memory appeared to be intact.  There was no evidence of any gross cognitive impairment.  There is no evidence of psychosis or delusions.  The Veteran reported occasional thoughts about the pointlessness of continued efforts but denied any thoughts about harming himself or others.  The Veteran's GAF score was recorded at 54.  The VA examiner determined that, at this time, the Veteran's current symptoms appear to provide a moderate degree of interference with his occupational functioning in that he reported he actually avoids going to work at times because of the distress he will experience.  The VA examiner concluded that the Veteran's symptoms appear to cause minimal interference with his ability to carry out his role as father, spouse, and friend, and his social and family relationships appear to be intact and reasonably functional or adaptive.

Subsequent VA mental health treatment reflect that the Veteran did not return to treatment until April 2009 after an open-heart surgery in January 2009 and his return to work as a postal worker.  These records reflect that Veteran continued to complain of stress at work and difficulty getting along with others at work.  In a December 2009 VA treatment record, the Veteran reported a "real bad stretch" for two months and that he thought about hurting himself now and then.  However, he denied suicidal or homicidal ideation.  In a January 2010 VA treatment record, the Veteran reported extreme anxiety, mostly due to his workplace issues.  He reported that 99 percent of his anxiety was due to his workplace difficulties. He denied suicidal and homicidal ideation.  In a February 2010 VA treatment record, the Veteran reported being mildly depressed and he described trouble at work and a near-suspension incident.  In an April 2010 VA treatment record, the Veteran reported a significant increase in depression, increased isolation, lack of motivation, sadness, and frustration/anger management difficulties.  In a June 2010 VA treatment record, the Veteran denied suicidal or homicidal ideation and reported a high misery level.  He further stated that he had been written up twice at work recently.  During this period, the Veteran was noted as having a GAF scaled score ranging from 50 to 55, and he was observed as being alert and oriented during clinical evaluation.

On his June 2009 substantive appeal, the Veteran asserted that he had panic attacks approximately 4 to 5 times per week, impairment of memory, an inability to accomplish basic tasks, monotone speech, and no social life.  The Veteran also asserted that he distances himself from his family.  During his October 2009 Board hearing, the Veteran testified that he had experienced increase in his symptomatology. That Veteran reported that he had missed a significant amount of work in the past year because of his anxiety disability.  However, he also mentioned that he took annual and sick leave when he was recovering for his open-heart surgery as well as he took time off when he had a filed an Equal Employment Opportunity (EEO) complaint against his supervisors at the postal service. 

The Veteran submitted November 2009 lay statements from co-workers or supervisors who commented on the Veteran's decline in work performance that had been noticeable since approximately April 2009.  Additionally, his wife and daughter submitted lay statements in November 2009 attesting to the Veteran's moodiness and depression and his tendency to isolate himself from others. 

The record also contains the Veteran's employee records from the USPS dated from 1984 to 2009.  These records show that the Veteran had the following lost hours of work during the applicable period: 41 hours in 2007; 1 hour in 2008; and 231 hours in 2009.  The available record does not reflect the Veteran received any written disciplinary actions since 2001. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's anxiety disability does not support an evaluation in excess of 50 percent during the period from April 27, 2007 to July 6, 2010.  Collectively, the aforementioned medical evidence reflects that the Veteran's disability was manifested predominantly by the following symptoms: difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, flattened affect, impaired concentration, panic attacks, sleep impairment, and difficulties with depression.  His disability has not resulted in more than occupational and social impairment with reduced reliability and productivity.  These symptoms are consistent with the criteria for a 50 percent disability rating, and an evaluation in excess of 50 percent is not warranted for this period from April 27, 2007 to July 6, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board has considered whether the Veteran meets the criteria for an evaluation in excess of 50 percent at any time during the period of April 27, 2007, to July 6, 2010.  The Board ultimately finds that a higher rating of 70 percent evaluation is not warranted for the period of April 27, 2007, to July 6, 2010, because the Veteran is not shown to have experienced a degree of occupational and social impairment so severe as to result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does the record reflect that his disability more closely approximates total social and occupational impairment needed to support a higher 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

In this regard, the evidence of record does not reflect that the Veteran's anxiety reaction manifested during this time period by the bulk of symptoms set forth as examples under that criteria, such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, the medical records show that the Veteran consistently denied having suicidal or homicidal ideations, plan or intent.  In addition, on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed.  None of the VA examiners have indicated that the Veteran's behavior was inappropriate on clinical evaluation.

The Board has considered the Veteran's reports of consistent depression and difficulty in adapting to stressful work circumstances during this time period.  Moreover, the Veteran has reported an increasing number of lost hours from work as a result of his anxiety disability, which supports his contention of difficulty at work and difficulty adapting to stressful situation.  Although it is unclear from record whether the significant amount of missed work in 2009 was completely, or just in part, related to his anxiety disability as opposed to his cardiac surgery and/or employment complaint, the Board still considers that the Veteran has provided competent evidence of lost time from work as result of his anxiety disability.  However, despite the Veteran's lost hours from work, he has still maintained his employment with the postal service and none of the available employment records reflect written disciplinary action since 2001.  Also, neither the 2007 nor the 2009 VA examiner concluded that the Veteran was unable to work as result of his anxiety reaction disability.  

There is no evidence of record to suggest that the Veteran's anxiety disability causes him an inability to establish and maintain effective relationships.  Although he reports that he has limited his social interactions, the record does not demonstrate an inability to establish and maintain effective relationships.  Notably, the Veteran has consistently reported that he has a good relationship with his wife as well as his engagement in social activities, such as golf.  While his mood was consistently observed as anxious or depression, his judgement and thinking were evaluated as intact during each VA examination.

Also, in addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period from April 27, 2007 to July 7, 2010, the Veteran has predominantly received GAF scale scores ranging between 50 and 65.  Such scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent or 100 percent disability rating. 

The objective medical findings recorded and tracked throughout the period from April 27, 2007 to July 7, 2010 are consistent with the symptoms listed under the criteria for the 50 percent disability rating, and do not suggest more severe symptoms that would be associated with a higher evaluation.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an evaluation in excess of 50 percent is not warranted for the period from April 27, 2007 to July 7, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9400. 

Since July 7, 2010

The Veteran underwent a VA examination on July 7, 2010.  The examiner reviewed the claims file.  The examiner noted that the Veteran continued to display symptoms suggestive of generalized anxiety disorder.  The Veteran reported that he suffers from constant worrying and worries 90 percent of the time.  He reported that his worries tend to cause him to feel anxious, irritable, to have headaches, and cause him gastrointestinal distress, which can lead to increased need to void.  He also reported some difficulties with sleep and constant difficulties maintaining concentration.  He reported that he often has the experience of his mind going blank, especially at work.  As a result, he has difficulties maintaining satisfactory work performance.  He also reported feeling constantly fatigued and symptoms of depression.  He described being in a depressed mood for most days and experiencing significant anhedonia, a decreased appetite as well as fatigue, and an overwhelming sense of worthlessness and guilt.  He reported feeling quite hopeless about his future and noted that this sense of worthlessness and guilt has increased markedly upon returning to the workforce in March 2009.  The Veteran reported feeling excessively stressed and unsupported in his work environment.  The Veteran denied any thoughts of harming himself; however, he did acknowledge having passive thoughts of feeling like his life was not worth living.  He denied any intent, means, access, or plan to cause himself harm or kill himself.  

The Veteran reported that he currently works full time for the United States Postal Service as a letter carrier and has been employed with the Post Office since 1977.   While he denied ever getting into any physical altercations with others at work, he reported that he oftentimes get frustrated and angry at work, and, as a result, finds himself having to request leave due to illness so that he does not get into an anger outburst at work.  As a result, he has taken excessive leave.  The Veteran reported several letters of warning due to poor work performance.  The Veteran reported maintaining a positive relationship with his wife and fair relationships with his children.  He stated that he is often impatient with his children and irritable toward them.  He reported having lots of acquaintances and one really good friend at his work place.  However, they do not socialize outside of the work environment.  His previous hobbies have included golf and motorcycle riding; however, he states that he does not engage in these activities due to fear about finances and spending money.  He reported that he neglects his hygiene on a weekly basis, stating that he can often go 3-4 days without showering or shaving due to extreme depression and anhedonia. 

On clinical evaluation, the July 2010 VA examiner observed that the Veteran presented as adequately groomed.  He was alert and oriented in all spheres. Affect was blunted and mood congruent.  Speech, rate, tone, and volume were within normal limits.  Speech content was logical, goal directed, and free of over delusions.  The Veteran was appropriate and cooperative during the evaluation. He denied any history of auditory, visual, tactile, or other hallucinations, as well as other symptoms of psychosis or mania.  He denied current suicidal/homicidal ideation and was judged to be of no immediate danger to others.  His insight and judgment appeared to be grossly intact.  His GAF score was recorded at 43.  It was noted that the Veteran had significant impairment, especially within the workplace, and that he tended to have intense interpersonal difficulties which made his workplace stressful for him and resulted in him having to take excessive leave.  

Subsequent VA treatment records dated from 2010 to 2012 show that the Veteran continued to receive psychotherapy and medication to treat his anxiety disability.  These records show that he complained of flattened affect, depression, anxious mood, irritability, anger outbursts, sleep impairment, and difficulty getting along with others as well as difficulty adapting to stressful situations.  These records are replete with the Veteran's complaints about problems at work and his increases in stress due to work-related problems.  It was noted that although the Veteran continued to work, he missed significant amount of work because of his anxiety disability.  In December 2010, the Veteran reported an increase use of alcohol, to where he would stop after work to purchase a pint or nips of alcohol.  In January 2011, the Veteran presented on a walk-in basis for mental health treatment after he stated that he "couldn't go into work" and he had felt physically ill sitting in the parking lot at his place of employment.  A March 2011 treatment note reflects that the Veteran reported that he had engaged in self-cutting as a method to relieve stress, and he admitted that he had performed similar acts three or four times in the past month.  None of the subsequent VA treatment records reflect reports or comments on self-inflicted cutting injuries.  During this period, the Veteran consistently received GAF scaled scores ranging from 55 to 65.  

Treatment records starting in 2014 reflect that the Veteran began to exhibit improvement in his anxiety disability.  The Veteran was diagnosed with obstructive sleep apnea and he was prescribed a CPAP machine.  It was noted that he had improved sleep habits with use of the CPAP machine.  His treating mental health professional noted that his symptoms were stable on psychotherapy medications.  See VA treatment records dated from March 2014 to October 2014.  

In November 2014, the Veteran underwent another VA psychiatric examination to evaluate the severity of his anxiety disability.  The examination report shows that based on the findings from clinical evaluation and review of the medical records, the VA examiner found that the Veteran's anxiety disability caused him occupational and social impairment with reduced reliability and productivity.  The VA examiner found that the Veteran's disability was manifested by depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The Veteran complained that he often has feelings of being "keyed up", feeling easily fatigued, experiencing difficulty concentrating, feeling irritable, and having restless and unsatisfying sleep.  He reported that he spends a great deal of time worrying about a variety of things, and it was difficult for him to control his worrying.  The Veteran reported that on occasion, something bad happens at work he feels quite badly about himself and feels "so low" that he feels like he wants to die, but he denies having thoughts hurting himself or harming others.  He further reports that he feels irritable and angry on a daily basis and experiencing difficulty concentrating.  Although he reported that had some difficulty sleeping, the Veteran indicated that his sleep habits had improved since using his CPAP machine.

The Veteran reported that he and his wife have a close relationship and he had a good relationship with his youngest daughter.  The Veteran denied involvement in social activities or hobbies, and he reported that he spends most of his time watching television or doing work around the house.  The Veteran reported that he continues to work for the postal service as a mail carrier, despite that it is "hard to get through the day" at his work.  He reported that he has experienced difficulty remembering things at work due to both concentration and memory difficulties.  Veteran further reported that he has been "written up" for poor attendance at work and he has stayed home from work and has used sick days, vacation days, and leave without pay in order to do so.  Veteran described having interpersonal difficulties at work.  He stated that "I tell people off very quick" and "I tell people off daily," and he engages in arguments with co-workers a few times per week.  He indicated that these difficulties are sometimes attributable to his irritability.  

In a December 2014 addendum medical statement, the VA examiner again concluded that in terms of current level of impairment, the Veteran demonstrates occupational and social impairment with reduced reliability and productivity.

The record shows that for the period since July 7, 2010, the nature and extent of the Veteran's symptomatology had increased and it met the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9400.  The Board finds that the Veteran's anxiety reaction does not more nearly approximate the criteria for a 100 percent rating and is appropriately evaluated at 70 percent at any point since July 7, 2010.  

Specifically, the evidence of record does not reflect that the Veteran's anxiety reaction manifested with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  Although the Veteran reported that he regularly gets into heat arguments with co-workers, he has consistently denied outbursts of physical violence or intent to harm himself or others.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology.  The Veteran's GAF scaled score has been recorded at the lowest of 43, which is indicative of no more than serious symptoms but not totally disabling symptomatology.

Furthermore, while the Veteran's anxiety reaction is clearly of such severity as to the result in some social and occupational impairment, the Board concludes that the greater weight of the evidence is against finding that it is so severe as to result in total social and occupational impairment, as the Veteran has been able to maintain employment and he has been married for many years.  Again, the Board has considered the Veteran's report that he has missed significant amount of work because of the severity of his anxiety disability.  Notably, his VA treatment records corroborate that the Veteran has missed worked as result of his anxiety disability during the applicable period, and his employment records from USPS show that he lost 48 hours of work in 2010, lost 25 hours of work in 2011, lost 85 hours of work in 2012, and lost 105 hours of work in 2013.  Clearly, the evidence of record demonstrates that the Veteran's anxiety disability impacts his ability to work and makes it difficult for him deal with stress at work to the point where he has lost hours each year.  That being said, the Veteran has been able to retain his employment despite his difficulties at work and his hours of missed work each year, which weighs against a finding of total occupational impairment. 

Based on the foregoing, the Board finds that the medical and lay findings of record indicate that the Veteran's anxiety disability does no more than contribute to his difficulty social and occupational functioning with others.  For these reasons, the Board concludes that an evaluation in excess of 70 percent is not warranted for the period of July 7, 2010, to the present.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, the Veteran's symptomatology does not support the assignment of evaluation in excess of 50 percent for the period from April 27, 2007 to July 6, 2010, and since then, his disability has not been manifested by more than the criteria associated with a 70 percent disability rating.  A higher evaluation of 100 percent is not warranted for the Veteran's disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Other Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 and 70 percent ratings.  Ratings in excess of those assigned are provided for certain manifestations of his anxiety disability, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  

The Board has considered the Veteran's reports that he has missed significant amounts of work as result of his anxiety disability.  Notably, his employment records from USPS confirm that he has lost hours of work during the applicable period under appeal.  However, at the June 2012 hearing, when asked if he felt that he was at risk of losing his job right now, he responded "Not right now."  Therefore, the Board has considered the Veteran's assertions that his anxiety reaction causes significant problems at work and threatens his employment.  Moreover, the Veteran remains employed, and the Veteran has most recently indicated that his job is not currently at risk as result of this condition.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, in reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the recent holding of the Court in Rice v. Shinseki, 22 Vet. App. 447   (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the RO denied entitlement to TDIU in a July 2009 rating decision.  Despite the Veteran's continued assertions that he has a difficult time working and that he is forced to miss a lot of work due to his anxiety reaction, he has retained his employment at the USPS throughout the entire period under appeal.   As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009). 

ORDER

Entitlement to an evaluation in excess of 50 percent from April 27, 2007 to July 7, 2010, and thereafter, in excess of 70 percent for anxiety reaction disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


